MARCIA WUBBENA STAFFORD, )
                         )
    Plaintiff/Appellee,  )
                         )
                                           FILED
                                  Appeal No.
                                  01-A-01-9804-CV-00174
v.                       )                  February 19, 1999
                         )        Warren Circuit
JAMES ARTHUR STAFFORD,   )        No. 9108 Cecil Crowson, Jr.
                                          Appellate Court Clerk
                         )
    Defendant/Appellant. )
                         )


             COURT OF APPEALS OF TENNESSEE


   APPEAL FROM THE CIRCUIT COURT FOR WARREN COUNTY

               AT McMINNVILLE, TENNESSEE


        THE HONORABLE CHARLES D. HASTON, JUDGE




BERNARD K. SMITH
P. O. Box 490
McMinnville, Tennessee 37111
      ATTORNEY FOR PLAINTIFF/APPELLEE



J. HILTON CONGER
200 South Third Street
Smithville, Tennessee 37166
      ATTORNEY FOR DEFENDANT/APPELLANT




                AFFIRMED AND REMANDED




                                   WILLIAM B. CAIN, JUDGE
                               OPINION
         The only issue presented for appellate review in this divorce action is
whether or not the marital property was equitably divided.


         Marsha Wubbena Stafford and James Arthur Stafford were married on
June 23, 1990 and separated in Warren County, Tennessee on April 9, 1997.
There were no children born of the marriage. On April 17, 1997, wife sued for
divorce on grounds of inappropriate marital conduct and husband, on August 4,
1997, answered and counter-complained for divorce on inappropriate marital
conduct grounds.


         At a hearing on October 14, 1997, the trial judge sustained the
complaint of the wife and granted her a divorce on grounds of inappropriate
marital conduct. The court referred to the Special Master the question of marital
property and its disposition. This hearing before the Special Master was also
held on October 14, 1997 with pertinent findings as follows:
         At the conclusion of the proof, the Special master finds that
         plaintiff brought into the marriage the sum of approximately
         $200,000.00 (two-hundred thousand dollars), the defendant
         less than $20,000.00 (twenty-thousand dollars). The parties
         converted the individual property into marital property by
         purchasing a house and real estate. The parties' residence
         burned and the contents of the home were replaced with
         insurance proceeds. While plaintiff was away on a trip,
         defendant withdrew $84,000.00 (eighty-four thousand
         dollars) cash, moved everything that was moveable, and gave
         a "fake" bill of sale for the farm equipment to a neighbor in
         an attempt to conceal these asset [sic] which could not be
         moved. Defendant will admit filing no income tax returns
         for the time of the marriage but claims income between $1.00
         (one dollar) and $1,000,000.00 (one-million dollars) but took
         the 5th as to the exact amount. Defendant indicates that he
         has spent the $84,000.00 (eighty-four thousand dollars)
         gambling and on bad business deals. Defendant indicates
         that he has none of the funds left.
               Plaintiff is left with a partially completed house, no
         insurance proceeds and a substantial mortgage. It is the
         finding of the Special Master that an equitable division of the
         parties' assett [sic] would be to give the plaintiff the house,
         real estate, personal property, automobiles, farm equipment
         and cabinet equipment that defendant removed to

                                       -2-
          Mississippi, she would be responsible for the mortgage. In
          addition a judgment in the amount of $42,000.00 (forty-two
          thousand dollars) should be rendered against defendant.
               While a judgment may be dischargeable in bankruptcy,
          the U. S. Attorney may be interested in defendant's tax status.



          The trial judge concurred in the findings of the Special Master and
husband appealed.


          The proof in the case amply supports the actions of the Special Master
and the trial judge as to the disposition of property. At the time of the marriage,
wife owned various assets with an aggregate value of $202,743.16. Husband had
assets at the time of the marriage valued at $18,367.00. During the marriage wife
used her separate property for the benefit of both parties, providing the down
payment for an unimproved farm and providing the money for building their
home. This home burned on or about January 1, 1997 with insurance paying
approximately $95,000.00 for the home and later $67,749.53 for contents. Both
parties agree that the separate pre-marital property has been transmuted, and that
all resulting property is marital. See e.g. Batson v. Batson, 769 S.W.2d 849, 585
(Tenn.App.1988).


          With the reconstruction of the marital home unfinished, husband in
March of 1997 disappeared after withdrawing $84,000.00 from the savings of the
parties, taking all three of the parties' vehicles together with his cabinet making
tools and effecting a fraudulent transfer of farm equipment to a neighbor, James
Owens. He lost most of the money in gambling transactions at casinos in Tunica,
Mississippi. Husband's testimony is revealing.
                Q.     And where is the farm equipment?
                A.     It's at Jim Owens' house.
                Q.     And we've -- we had a bill of sale around here
          that we could introduce, but that was not a true bill of sale;
          is that correct?
                A.     No, sir, Jim told me he needed something to get
          her off his back because she was calling and aggravating him
          and his wife to death. And I made the bill of sale out and
          took it to him. I told him if it come to court, tell the truth.
                Q.     Okay. And that's what you're here to do, too?
                A.     Yes, sir.


                                        -3-
              Q.    When was the last time you filed an income tax
        return?
              A.    Due to the grounds of my counsel's advice, I
        refuse to answer that question. It may incriminate me.
              Q.    Did you file an income tax return during the
        course of this marriage?
              A.    Due to my counsel's advi[s]e, I refuse to answer
        that question on the grounds it may incriminate me.
              Q.    Did you earn any funds during the course of this
        marriage?
              A.    Yes, sir, but I have no idea how much.
              Q.     You have no idea how much?
              A.     No, sir.
              Q.     It could be as little as a dollar.
              A.     Correct.
              Q.     Or as much as a million?
              A.     Correct.
              Q.     When you left here, you took everything with
        you, all of your tools?
              A.     Yes, sir.



        This court has held:
              [13] A trial court's division of marital property is to be
        guided by the factors contained in Tenn.Code Ann. § 36-4-
        121(c). However, an equitable property division is not
        necessarily an equal one. It is not achieved by a mechanical
        application of the statutory factors, but rather by considering
        and weighing the most relevant factors in light of the unique
        facts of the case.
              [14] Tenn.Code Ann. § 36-4-121(c)(1) permits trial
        courts to consider the duration of the marriage. In cases
        involving a marriage of relatively short duration, it is
        appropriate to divide the property in a way that, as nearly as
        possible, places the parties in the same position they would
        have been in had the marriage never taken place. In re
        Marriage of McInnis, 62 Or.App. 524, 661 P.2d 942, 943
        (1983).
              [15] When relatively short marriages are involved,
        each spouse's contributions to the accumulation of assets
        during the marriage is an important factor. In re Marriage of
        Peru, 56 Or.App. 300, 641 P.2d 646, 647 (1982). When a
        marriage is short, the significance and value of a spouse's
        non-monetary contributions is diminished, and claims by one
        spouse to another spouse's separate property are minimal at
        best. In re Marriage of Wallace, 315 N.W.2d 827, 830-31
        (Iowa Ct.App.1981).

Batson v. Batson, 769 S.W.2d 849, 859 (Tenn.App.1988).


                                      -4-
            The marriage at bar, one of only seven years duration, falls in the same
category as does the marriage in Batson. The husband brought a comparative
pittance to the marital estate. Under the decree of the trial court he received, in
property division, $42,000.00 of the money from marital assets that he had
squandered at the gambling tables; which is more than twice his marital
contribution. Wife received everything else. This division " . . . as nearly as
possible, places the parties in the same position they would have been in had the
marriage never taken place."         Batson v. Batson, 769 S.W.2d 849, 859
(Tenn.App.1988).


            The evidence certainly does not preponderate against the marital
property disposition made by the trial court and the judgment will therefore be
affirmed.


            Such being the only issue raised on appeal it remains but to tax the
costs against the husband, James Arthur Stafford.


            The judgment of the trial court is affirmed and the case is remanded for
collection of costs.




                                        __________________________________
                                        WILLIAM B. CAIN, JUDGE


CONCUR:


_____________________________________
BEN H. CANTRELL, PRES. JUDGE, M.S.


_____________________________________
WILLIAM C. KOCH, JR., JUDGE




                                         -5-